Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Mandal, Pub. No.  2008/0040628, teaches managing nodes in a computer cluster. Each node repeatedly broadcasts a cluster summary message. A cluster coordinator node identifies failed nodes by analyzing cluster summary messages received from the nodes in the cluster, and the cluster coordinator node broadcasts an updated cluster organization status, if failed nodes are identified. The broadcasts can be transmitted using an ad-hoc wireless network. A controller monitors and analyzes status data from node in the cluster; and taking appropriate action based on the status data from the node being monitored. There are steps for detection of failed nodes and reorganization of the cluster by cluster coordinator. After the formation of initial cluster organization. All nodes in the cluster broadcast a heartbeat message which contains that node’s identity and health status information. All the nodes in the cluster receive this broadcast from the other nodes. After receiving these messages from each node, every node in cluster organization prepares a cluster summary and broadcasts a cluster summary message. The cluster coordinator classifies nodes as failed nodes or healthy nodes by analyzing the heartbeat and cluster membership summary information received from nodes. The cluster coordinator then organizes the rest of the nodes excluding those classified as failed and then broadcasts an update of the cluster health status which indicates the new cluster 
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that update a digital building network twin to include the network data, the digital building network twin providing a virtual representation of the network and the plurality of building devices; and perform an analysis on the digital building network twin to predict failures of the plurality of building devices based on the network data and the virtual representation of the network and the plurality of building devices as set forth in claims 21-40.  Claims 21-40 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Le H Luu/
Primary Examiner, Art Unit 2448